DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hao (US 2013/0026875).
As to claim 1, Hao shows (FIG. 1):

    PNG
    media_image1.png
    468
    748
    media_image1.png
    Greyscale

A motor (electric machine 12 is known to include a motor para[0014]) comprising: 
a stator including a stator core 10 and teeth 101 respectively protruding from the stator core 10 in predetermined directions of protrusion; and 
coils 14 respectively wound onto the teeth n (n is an integer of 3 or greater) turns including first to n-th turns (FIG. 1, para[0015]), 
wherein (FIG. 2-2):

    PNG
    media_image2.png
    384
    303
    media_image2.png
    Greyscale

a k-th (k is an integer, 1 < k < n) turn 20k of each of the coils 14 lies at a center of a range wound with each of the coils 14 onto the teeth 101 in the predetermined directions of protrusion of the teeth 101, and 

As to claim 2/1, Hao further shows (FIG. 1 and 2-2 above) wherein 
the k-th turn 20k of each of the coils 14 is smallest in cross-sectional area among the first 201 to n-th turns 20n, and 
each of the coils 14 gradually expands in cross-sectional area from the k-th turn 20k to the first turn 201, and from the k-th turn 20k to the n-th turn 20n (small wire 18 has cross-sectional area less than cross-sectional area of large wire 20 para[0019]:1-8, para[0021]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2013/0026875) in view of Kuroyanagi et al. (US 2004/0055139, hereinafter Kuroyanagi).
As to claim 3/1, Hao was discussed above with respect to claim 1 except for some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other.
Kuroyanagi shows and describes some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other (para[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turns of Hao to have some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other as taught by Kuroyanagi, for the advantageous benefit of easily insert the coils into the slots as taught by Kuroyanagi (para[0180],[0181]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2013/0026875) in view of Hall et al. (US 9,472,987, hereinafter Hall).
As to claim 4/1, Hao was discussed above with respect to claim 1 except for the coils each have a trapezoidal cross section.
Hall describes the coils each have a trapezoidal cross section (col.7:19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Hao to have the coils each have a trapezoidal cross section as taught by Hall, for the advantageous benefit of increasing slot fill percentage as taught by Hall (col.7:19-33).
As to claim 5/1, Hao was discussed above with respect to claim 1 except for the coils each have a parallelogram cross section.
Hall describes the coils each have a parallelogram cross section (col.7:19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Hao to have the coils each have a parallelogram cross section as taught by Hall, for the advantageous benefit of increasing slot fill percentage as taught by Hall (col.7:19-33).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2013/0026875) in view of Kato (US 2015/0188371).
As to claim 6/1, Hao was discussed above with respect to claim 1 except for the first turn of each of the coils lies at a most distant position from the stator core in a corresponding one of the predetermined directions of protrusion, and has a triangular cross section.
Kato shows (FIG. 3) the first turn 26b of each of the coils lies at a most distant position from the stator core 16b in a corresponding one of the predetermined directions of protrusion, and has a triangular cross section (para[0035]:6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Hao to have the first turn 26b of each of the coils lies at a most distant position from the stator core in a corresponding one of the predetermined directions of protrusion, and has a triangular cross section as taught by Kato, for the advantageous benefit of improving the coil space factor and reduce loss while restraining cost increase as taught by Kato (para[0040]:1-8).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (US 2013/0093281, hereinafter Savagian) in view of Hao (US 2013/0026875).
As to claim 7, Savagian shows (FIG. 2):


    PNG
    media_image3.png
    557
    569
    media_image3.png
    Greyscale

A motor (electric machine 12 is known to include a motor para[0014]) comprising: 
a stator 12 including a stator core 24 and teeth 244 respectively protruding from the stator core 24 in predetermined directions of protrusion; and (FIG. 7):

    PNG
    media_image4.png
    660
    535
    media_image4.png
    Greyscale

Coils 1030-1035 respectively wound onto the teeth 244 n (n is an even number of 4 or greater) turns including first 1030B to n-th turns 1032, 
wherein 
j-th 1035 and (j + 1)-th 1034 turns (j is an integer, 1 < j < n - 1) of each of the coils are two turns both lying closest to a center of a range wound with each of the coils onto the teeth 244 in the predetermined directions of protrusion of the teeth 244, and, 
when each of the coils is cut in a corresponding one of the predetermined directions of protrusion of the teeth, the coils include a (j - 1)-th turn 1030A and a (j + 2)-th turn 1033, the j-th turn 1035 and the (j + 1)-th turn 1034.
Savagian does not show each of a (j - 1)-th turn and a (j + 2)-th turn is greater in cross-sectional area than each of the j-th turn and the (j + 1)-th turn.
Hao shows (FIG. 2-2 above) each of the first turn 201 and the n-th turn 20n is greater in cross-sectional area than the k-th turn 20k (a small turn is sandwiched between two larger turns) and shows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turns of Savagian to have each of a (j - 1)-th turn 1030A and a (j + 2)-th turn 1033 is greater in cross-sectional area than each of the j-th turn 1035 and the (j + 1)-th turn 1034 as taught by Hao, for the advantageous benefit of having the smaller j-th turn 1035 and the (j + 1)-th turn 1034 carry more current at higher frequencies as taught by Hao (para[0031],[0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (US 2013/0093281, hereinafter Savagian) in view of Hao (US 2013/0026875) and Kuroyanagi et al. (US 2004/0055139, hereinafter Kuroyanagi).
As to claim 8/7, Savagian in view of Hao was discussed above with respect to claim 7 except for
some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other.
Kuroyanagi shows and describes some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other (para[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turns of Savagian in view of Hao to have some of the coils each have a quadrangular cross section having opposite sides, the opposite sides being not parallel to each other as taught by Kuroyanagi, for the advantageous benefit of easily insert the coils into the slots as taught by Kuroyanagi (para[0180],[0181]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (US 2013/0093281, hereinafter Savagian) in view of Hao (US 2013/0026875) and Hall et al. (US 9,472,987, hereinafter Hall).
As to claim 9/7, Savagian in view of Hao was discussed above with respect to claim 7 except for the coils each have a trapezoidal cross section.
Hall describes the coils each have a trapezoidal cross section (col.7:19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Savagian in view of Hao to have the coils each have a trapezoidal cross section as taught by Hall, for the advantageous benefit of increasing slot fill percentage as taught by Hall (col.7:19-33).
As to claim 10/7, Savagian in view of Hao was discussed above with respect to claim 7 except for the coils each have a parallelogram cross section.
Hall describes the coils each have a parallelogram cross section (col.7:19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Savagian in view of Hao to have the coils each have a parallelogram cross section as taught by Hall, for the advantageous benefit of increasing slot fill percentage as taught by Hall (col.7:19-33).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (US 2013/0093281, hereinafter Savagian) in view of Hao (US 2013/0026875) and Kato (US 2015/0188371).
As to claim 11/7, Savagian in view of Hao was discussed above with respect to claim 7 except for the first turn of each of the coils lies at a most distant position from the stator core in a corresponding one of the predetermined directions of protrusion, and has a triangular cross section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Hao to have the first turn 26b of each of the coils lies at a most distant position from the stator core in a corresponding one of the predetermined directions of protrusion, and has a triangular cross section as taught by Kato, for the advantageous benefit of improving the coil space factor and reduce loss while restraining cost increase as taught by Kato (para[0040]:1-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konig (US 2002/0121829) shows coils each have a trapezoidal cross section (para[0009]);
Lynch et al. (US 2016/0036277) shows (FIG. 3) wires of differing cross-sectional shapes;
Kato (US 2015/0188371) shows concentrated windings;
Kamibayashi et al. (US 2009/0102309) shows an attenuated wire; and
Fujita et al. (US 6,710,496) shows an attenuated wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832